Citation Nr: 0900872	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a head injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied reopening of 
service connection for a head injury, finding that the 
evidence received was not new and material.  

In November 2008, the veteran attended and testified at a 
Board personal hearing before the undersigned Acting Veterans 
Law Judge in Muskogee, Oklahoma.  A transcript of the hearing 
is of record.

The Board also notes, as also discussed in greater detail 
below, that at the November 2008 hearing, the veteran and his 
representative seemed to advance a new claim alleging clear 
and unmistakable error (CUE) in the original July 1971 RO 
decision which denied service connection for a head injury.  
In the Board's view, this is a new claim which is not in 
appellate status, but it may be inextricably intertwined with 
the issue on appeal.  This CUE claim is hereby referred to 
the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board views the veteran and his representative's 
contentions at the November 2008 hearing as a claim for CUE 
in the RO's original July 1971 denial of service connection 
for a head injury.  This new CUE claim has not been prepared 
for appellate review or initially adjudicated at the RO 
level. 

In addition, because a finding of CUE in a prior rating 
action could render moot the veteran's new and material 
evidence claim on appeal, the Board finds that the CUE claim 
may be inextricably intertwined with this claim.  See also 
Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  Under these 
circumstances, the Board finds that these issues could be 
considered together, and thus a decision by the Board on the 
veteran's new and material evidence claim would now be 
premature.  See Huston v. Principi, 18 Vet. App. 395 (2004); 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
process and resolve the claim of CUE in 
the RO's July 1971 rating decision denial 
of service connection for a head injury.  
The CUE claim should be resolved prior to 
readjudication of the appellate issue of 
whether new and material evidence has 
been received to reopen service 
connection for residuals of a head 
injury.

2.  Once all of the above-requested 
development has been completed, and the 
question of CUE in the original July 1971 
rating decision is adjudicated, the issue 
of whether new and material evidence has 
been received to reopen service 
connection for a head injury must be 
readjudicated.  If any of the claims 
remain denied, the veteran and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


